On May 7, 2007, the defendant was sentenced for violation of the conditions of a suspended sentence to the following: Cause No. DC-93-10757: Count I: Five (5) years in the Montana State Prison for the offense of Accountability for Criminal Sale of Dangerous Drugs, a felony; and Cause No. DC-93-10783: Counts III-V: Ten (10) years in the Montana State Prison on each count, to run concurrently with each other, for the offense of Deceptive Practices, felonies. Said sentences in Cause Nos. DC-93-10757 and DC-93-10783 shall run consecutive to each other.
On November 2,2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or *124increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
Done in open Court this 2nd day of November, 2007.
DATED this 15th day of November, 2007.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.